DISMISSED; Opinion Filed March 12, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00024-CV

                              JOHN FOX, Appellant
                                     V.
                        MECHANTEK CORPORATION, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-14424

                            MEMORANDUM OPINION
                       Before Justices Whitehill, Molberg, and Reichek
                                 Opinion by Justice Molberg
       Before the Court is the parties’ March 7, 2019 agreed motion to dismiss this appeal due to

settlement. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                 /Ken Molberg/
                                                 KEN MOLBERG
                                                 JUSTICE



190024F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JOHN FOX, Appellant                               On Appeal from the 14th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00024-CV         V.                     Trial Court Cause No. DC-17-14424.
                                                   Opinion delivered by Justice Molberg,
 MECHANTEK CORPORATION,                            Justices Whitehill and Reichek
 Appellee                                          participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 12th day of March, 2019.




                                             –2–